DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

- Claims 1—20 filed on 03/30/2020 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to the p[ending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

/ Examiner’s Note: In order to advance the prosecution for this case examiner contacted applicant’s representative with a proposed amendment; and requested to file terminal disclaimer. This final office action is issued due to docket management requirements (Interview Summary is attached) /

Double Patenting
Claims 1—20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of co-pending Application No. 16/835,121 (now USP 11487525 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1—3, 6—11, and 14—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fausak” et al. [US 9467446 B2] in view of “Wong” et al. [US 9350708 B2], and further in view of “Forsberg” et al. [US 9792459 B2].

Regarding Claim 1. Fausak teaches 
A method for remotely communicating a software management task to certified software from a source to a software management module on an asset via a wireless communications link [“authorizing the client’s access of a remote application” (Abstract)], the method comprising: 
encrypting the communications link between the source and the software management module to form a secure tunnel [Fausak disclose Tunnel 170 (FIG.1); wherein “In one example, a secure shell (SSH) tunnel may include an encrypted tunnel created through a SSH protocol connection... (col.12, lines 16—57)]; 

Fausak may not expressly disclose; but, Wong, analogues art, disclose verifying credentials of the source via the software management module when a software management task file is communicated [see S13.3, S13.4 User Authentication Credentials (FIG.13 of Wong): col.25, line 57 to col.26, line 45];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Fausak by incorporating verifying user authentication credential of Wong in order to allow secure connection between user of remote access client and securing the message communication between the parties.

Fausak in view of Wong further disclose,
performing a load assurance check on a portion of the communicated software management task file to confirm integrity of the communicated file [see “performing load-balancing based at least in part on client data” (Abstract, FAUSAK); Fausak also disclose “Generic Client Engine with Load Balancing” (col.41, line 15 to col.42, line 44)] when the credentials of the source are verified [see S13.3, S13.4 User Authentication Credentials (FIG.13 of Wong): col.25, line 57 to col.26, line 45]; and immediately executing the software management task when the file integrity is verified, the executing occurring automatically and being devoid of human intervention [Fausak disclose facilitating/translating communication/message between client and [remote] server (see FIGS.8, 10), authenticating message received (FIG.12); Fausak further disclose dynamic loading (Abstract); for example, load balancing (Abstract), load & execute HTML script (col.13, lines 27—30), finding & loading appropriate device driver (FIG.17), protocol layer components, etc.]. 

Fausak in view of Wong do not disclose; but, Forsberg, analogues art, software management task file [Forsberg disclose software management module 122 in a computing device 100 (see FIGS.1-2)]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Fausak/Wong by incorporating the software management task file of Forsberg in order to implement policy arbitration a computing environment.

Claims 9 & 17 are A [tangible] computer-readable medium and System claims that recite similar limitations as that of the method claim. They have been rejected for the same reasons applied in rejecting claim 1 above. 
Fausak in view of Wong, and further in view of Forsberg further disclose claims 2-3, 10-11 & 18-19. The method, medium and system, wherein the source is a ground unit [Fausak disclose client-server implementation; such that, the client or server could be implemented as ground unit (FIGS.1, 2, 6, 9)]; and wherein the verifying includes security/trusted source validation and load assurance checks [see “performing load-balancing based at least in part on client data” (Abstract, FAUSAK); Fausak also disclose “Generic Client Engine with Load Balancing” (col.41, line 15 to col.42, line 44)]. 

Fausak in view of Wong, and further in view of Forsberg further disclose claims 6, 14 & 20. The method, medium and system, wherein the load assurance check includes at least one of a check-sum and a hash function [Wong disclose applying secure hash algorithm 1 (SHA1); col.8, lines 5—61]. The motivation to combine is the same as that of claim 1 above.

Fausak in view of Wong, and further in view of Forsberg further disclose claims 7-8 & 15-16. The method and medium, further comprising sending a validation message from the software management module notifying the source of a final disposition of the software management task, wherein the executing includes at least one of querying currently running applications, remotely activating/deactivating applications, and providing self-reporting of updates/changes to equipment [Both Fausak & Wong disclose remote execution. Fausak disclose facilitating/translating communication/message between client and [remote] server (see FIGS.8, 10), authenticating message received (FIG.12); Fausak further disclose dynamic loading (Abstract); for example, load balancing (Abstract), load & execute HTML script (col.13, lines 27—30), finding & loading appropriate device driver (FIG.17), protocol layer components, etc.]. The motivation to combine is the same as that of claim 1 above.

Claims 4, 5, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fausak” et al. [US9467446 B2] and “Wong” et al. [US 9350708 B2] in view of “Forsberg” et al. [US 9792459 B2], and further in view of “Marcourt” et al. [US 11023578 B2].

Fausak and Wong in view of Forsberg  fail to further disclose; however, Marcourt, analogues art, disclose claims 4-5 & 12-13. The method and medium, wherein at least one software management module performs security checking for all aircraft critical function control modules or data processing unit; wherein each software management module forms a path to only one corresponding aircraft critical function control module or data processing unit [see Abstract, and FIGS. And 2; where Marcourt disclose electronic avionics system 10 and Implementation of at least one operation of an avionics software application … 100]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Fausak/Wong/Forsberg by incorporating avionic system/software of Marcourt in order to monitor/execute avionics software applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434